DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-13, and 15-22 are allowed over the prior art of record in light of the arguments and amendments submitted on 07/27/2021.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to reasonably show or suggest the claimed method of reducing residual stress.
The closest prior art of record is Yu et al (‘An experimental Investigation of Residual Stresses in an epoxy-steel laminate’). Similar to the claimed invention, Yu discloses a method of reducing residual stress in a bonded structure, with providing a bonded structure comprising a substructure and an adhesive bonded to a surface of the substructure, and submitting the bonded structure to a high-humidity environment having a relative humidity of at least 75%. Yu does not discloses however submitting to a high humidity environment and a low humidity environment of a relative humidity of at most 20%. While, Yu does disclose submitting to a low humidity environment, this is a separate step for a different bonded structure, and not the same bonded structure which has been submitted to a high humidity environment. Thus, the prior art as a whole fails to reasonably show or suggest the totality of the claimed invention.
Specifically, the prior art as a whole fails to reasonably show or suggest the steps of submitting to a high humidity environment of at least 75% and submitting to a low humidity environment of at most 20%. In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746 

/MARC C HOWELL/Primary Examiner, Art Unit 1774